Citation Nr: 0513533	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-08 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for hypertension as 
proximately due to the service-connected ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran was scheduled for a hearing on appeal at the RO 
before a Veterans Law Judge (Travel Board hearing) in March 
2005, but failed to appear.  As such, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Competent medical evidence of record does not show that 
the claimed hypertension is related to a service-connected 
disability, including ischemic heart disease.


CONCLUSION OF LAW

The claimed hypertension is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue of entitlement to 
service connection for hypertension as proximately due to the 
service-connected ischemic heart disease.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a May 2002 RO letter, the January 2003 
rating decision, and the March 2003 statement of the case 
(SOC).  In addition, the May 2002 RO letter and the March 
2003 SOC provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in January 2003 before March 2003, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter and the SOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases, 
including cardiovascular disorders, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in- service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, per the March 2003 substantive appeal, the 
veteran contends that he suffers hypertension, that there is 
strong possibility that this hypertension existed while in 
the service, and that couple with the onset of his ischemic 
heart disease in service, a grant of service connection for 
hypertension is warranted.

With respect to the service medical evidence, the service 
records include various notations and examination reports 
which show the veteran had some elevated blood pressure 
measurements.  However, the veteran was not diagnosed with 
hypertension at any time during his 20 years of active 
service, or within a year of his discharge from service.  
Specifically, November 1985 notations show the veteran had 
blood a pressure measurement of 126/76.  A June 1985 report 
of medical history shows the veteran had a history of 
elevated blood pressure, but August 1986 and September 1986 
notations show blood pressure measurements of 104/70 and 
120/80, respectively.  And, August 1987 and September 1987 
notations show blood pressure measurements of 132/82 and 
110/76, respectively.

The post-service medical evidence includes an August 1989 VA 
examination report which shows the veteran had blood pressure 
of 130/80.  In addition, treatment records from the 
Cincinnati VA Medical Center dated from 1999 to 2000, and 
various private records dated from 1998 to 2001 describe the 
treatment the veteran received for various health problems, 
but primarily for coronary artery disease.  The private 
records include July 2000 and April 2001 notations including 
a diagnosis of hypertension with heart disease, and May 2000 
and August 2000 notations diagnosing hypertension.

A September 2002 VA hypertension examination report indicates 
the veteran was a 51 year old male with essential 
hypertension.  The examiner noted that the veteran's 
diagnosis was specifically not related to his diabetes 
mellitus, and that it was not caused by his service-connected 
heart disease.  The veteran's claims file was examined 
following the examination, but the examiner noted that no 
additional changes to his opinion were needed after the 
examination of such records.  

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed hypertension as 
proximately due to the service-connected ischemic heart 
disease is not warranted.  The evidence fails to include any 
objective medical evidence which tends to support the 
veteran's contentions.  As a matter of fact, the 
aforementioned September 2002 VA examination report 
specifically notes that the veteran's hypertension is not 
related to the service-connected diabetes mellitus, or the 
service-connected heart disease.  And, there is no evidence 
linking the claimed hypertension to the veteran's service, or 
to any symptoms/diagnoses presented within a year of his 
discharge from service.

The Board has considered the veteran's arguments that the 
claimed hypertension became manifest during service, within a 
year of discharge and/or is related to a service-connected 
disability.  In this respect, the Board finds that, although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Furthermore, other than his own assertions, the veteran has 
not submitted any objective medical evidence which tends to 
support his claim.  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed hypertension is not proximately due to a 
service-connected disability, including the service-connected 
ischemic heart disease.  Given that the evidence of record is 
completely devoid of evidence supporting the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim of 
service connection for hypertension must be denied.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

Service connection for hypertension as proximately due to the 
service-connected ischemic heart disease is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


